DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.

Summary and Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to Applicant’s reply filed 11/1/2021.
Claim 51 is new.
Claims 21-28, 31-43, 45, 46, 48, 49, and 51 are pending.
Claims 21-28, 31-43, 45, 46, 48, and 49 are rejected under pre-AIA  35 U.S.C. 112, second paragraph.
Claims 21, 23 28, 31-34, 49 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frost et al. (US Patent Pub 2008/0016041), in view of Hughes et al. (US Patent Pub 2003/0030672) of record, further in view of Griffin et al. (US Patent Pub 2009/0319544) of record.
Claims 22 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frost et al. (US Patent Pub 2008/0016041), in view of Hughes et al. (US Patent Pub 2003/0030672) of record, and Griffin et al. (US Patent Pub 2009/0319544) of record, further in view of Dingman et al. (US Patent 6,795,868) of record.
Claims 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frost et al. (US Patent Pub 2008/0016041), in view of Hughes et al. (US Patent Pub 2003/0030672) of record, Griffin .
Claims 35, 36, 39, 43, 45, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frost et al. (US Patent Pub 2008/0016041), in view of Hughes et al. (US Patent Pub 2003/0030672) and Griffin et al. (US Patent Pub 2009/0319544), further in view of Fisher et al. (US Patent Pub 2007 /0043605).
Claims 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frost et al. (US Patent Pub 2008/0016041), in view of Hughes et al. (US Patent Pub 2003/0030672), Griffin et al. (US Patent Pub 2009/0319544), and Fisher et al. (US Patent Pub 2007 /0043605), further in view of Dingman et al. (US Patent 6,795,868).
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frost et al. (US Patent Pub 2008/0016041), in view of Hughes et al. (US Patent Pub 2003/0030672), Griffin et al. (US Patent Pub 2009/0319544), and Fisher et al. (US Patent Pub 2007 /0043605), further in view of Sattler et al. (US Patent Pub 2006/0026137).
Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frost et al. (US Patent Pub 2008/0016041), in view of Hughes et al. (US Patent Pub 2003/0030672), Griffin et al. (US Patent Pub 2009/0319544), and Fisher et al. (US Patent Pub 2007 /0043605), further in view of Cosic (US Patent Pub 2003/0065662).
Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frost et al. (US Patent Pub 2008/0016041), in view of Hughes et al. (US Patent Pub 2003/0030672) and Griffin et al. (US Patent Pub 2009/0319544 ), further in view of Wallace (US Patent Pub 2005/0179684).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 26 and 40 are objected to because of the following informalities:  
In claim 26, “name or rename column header action” should be “a name or rename column header action”. 
In claim 40, “a user” in line 2 should be “the user” to refer to the user already introduced in the claim scope.  If this limitation is intended to refer to any user, appropriate amendments should be made to clarify this intention.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-27, 37, 39, 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites “… that are subsequently saved in the unique named database table.”  Based on claim 21, the active version copy is saved in the unique named database table once all selected data process actions are performed.  Here, the limitation seems to require saving to the unique named database table after performing the split load action. Clarification is required.
Claim 22 also recites “…maintained in the unique named database table” and “when the unique named database table is saved.”  The unique named database table is created because of saving the active version copy of the structured data after it is has been modified.  These limitations recited in claim 22 are inconsistent with this feature as recited in claim 21.
In claim 23 recites “wherein the sort action causes sorting a subset of columns… wherein the sorting … maintains non-selected columns in a same record display order.”  This limitation is inconsistent with the specification at para. 0191 and what is known in the art for a sort feature in spreadsheets and database tables.  The limitation, as amended, requires that only the values within the selected column are sorted while maintaining the values in non-selected columns in the same record display order (i.e., unsorted).  This type of feature would cause confusion as values for records would be jumbled across different records.  Clarification is required.  For the prior art rejections below, the limitation is interpreted as consistent with the specification.
Claim 23 also recites “… that are subsequently saved in the unique named database table.”  Based on claim 21, the active version copy is saved in the unique named database table once all selected data process actions are performed.  Here, the limitation seems to require saving to the unique named database table after the sort action is performed.  It is unclear whether the intent here is to save to the unique named database table every time the sort action is performed, which is what is currently required by the limitation.  Clarification is required.
Claims 24 and 25 also recites “… that are subsequently saved … database table” and is rejected for the same reasons as explained above in regards to claim 23.
Claim 26 recites “the active memory” in line 2.  There is a lack of antecedent basis for this limitation in the claims.
Claim 26 further recites “another action” but it is unclear which action is being referred to here.  “Another action” could refer to any of the data processing actions available from the system and selected by the user or some other user performed action that is not one of the set of actions made available by the system.  Clarification is required.
Claim 27 recites “wherein the Name/Rename column header” in line 2.  There is lack of antecedent basis for this limitation in the claim.  Consequently, the limitation does not make sense as written.  Clarification is required.
Claim 37 recites “… saved as the unique named database table without alteration.” In the last 2 lines.  This limitation contradicts what is recited in base claim 21, which states the active version copy of the structured data is saved as a unique named database table subsequent to performing the set of actions.  In other words, the unique named database table saves the modified active version copy of the structured data and not the data extracted from the data sources.
Claim 39 is rejected for the same reasons as claims 22 and 23.
Claims 41 and 42 are rejected for the same reasons as claims 22 and 23, respectively.
Claims not specifically discussed above are rejected because they depend on a rejected claim. 
The prior art rejections below are made as best understood in light of the rejections under pre-AIA  35 U.S.C. 112, second paragraph above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23, 28, 31-34, 49, and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frost et al. (US Patent Pub 2008/0016041) (Frost), in view of Hughes et al. (US Patent Pub 2003/0030672) (Hughes), further in view of Griffin et al. (US Patent Pub 2009/0319544) (Griffin).
In regards to claim 21, Frost discloses a method of processing structured data based upon analyzing a copy of structured data by a user or a third party to determine a set of actions taken from a plurality of fixed and non-modifiable data process actions using an open data platform that accesses one or more data sources having data structured in one or more several file formats (Frost at Fig. 1-16, 18), the method comprising:
a.	providing a data process engine through a computer user interface associated therewith, that enables users to access the one or more data sources and perform the plurality of data process actions on the copy the structured data accessed from one or more data sources (Frost at paras. 0010, 0048);
b.	responsive to the selection of the selected data source and the selection of the load action, causing the data process engine to automatically transform the copy of the structured data into an active version copy of the structured data (Frost at paras, 0010, 0048-9)1;
c.	responsive to the selection of the set of actions by the user, automatically causing the data process engine to perform each of the selected actions on the active version copy of the structured data, thereby changing the active version copy of the structured data to include modifications due to the set of actions selected by the user (Frost at paras. 0013-14, 0064-5)2;
d.	wherein the plurality of data process actions include sort action and a filter action (Frost
at 0106, 0150)3;
e.	wherein the plurality of data process actions does not permit any user created programming actions or programming commands via any programming language (Frost
at para. 0010)4;
f.	wherein the data process engine includes the fixed and non-modifiable plurality of data process actions that are available to the user for creating the set of actions and that cannot be modified, deleted, or added to by the user or the third party to home the data process engine has been made available (Frost at para. 0048)5; and
Frost does not expressly disclose allowing the user to select one of the one or more data sources through the computer user interface by specifying one of a plurality of different database and file formats of the selected data source through the computer user interface and to select a permitted load action, wherein permitted load actions include a no change action, a split action and an append action.
Hughes discloses a plurality of data sources and a user interface through which a user can specify a data source and a database or file format. Hughes at paras. 0018, 0032, 0074. Hughes discloses allowing a user to select from a variety of sources, the examiner interprets the load action as including a no change action (i.e., do nothing to the data), a split action (i.e., split up the data as desired), and an append action (i.e., simply add the data to the target). Here, no change action and appending are interpreted as being the same thing. Given these interpretations, Hughes discloses allowing a user to select from a variety of data sources (Hughes at para. 0018) and loading the data into a target document or spreadsheet while permitting the user to determine order, sequence, formatting (i.e., splitting), or simply loading the data (i.e., no change action or appending). Hughes at para. 0107-109. 
Frost and Hughes are analogous art because they are both directed toward the same field of endeavor of data management through a spreadsheet interface.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Frost by adding the feature of allowing the user to select one of the one or more data sources through the computer user interface by specifying one of a plurality of different database and file formats of the selected data source through the computer user interface and to select a permitted load action, wherein permitted load actions include a no change action, a split action and an append action, as disclosed by Hughes.
The motivation for doing so would have been to allow the user to select a desired format.  Hughes at para. 0074.
Frost in view of Hughes does not expressly disclose wherein none of the plurality of data process actions allow for content of the data within the selected data source to be changed and wherein subsequent to performing the set of actions, saving the active version copy of the structured data as a unique named database table.
Griffin discloses a system and method for data integration, migration, and conversion.  Griffin discloses a versioning feature where documents (wherein a document can be a spreadsheet (i.e., a table)) into which data is imported (i.e., saved), create a draft version (i.e., active version copy) when modifications are made. When the modifications are saved, a new version of the document is created and marked as "active" (i.e., unique named database table) while the old version is marked as obsolete. Thus, the old version data is maintained without modification while a new version is saved with the modifications from the draft version. Griffin at paras. 0056, 0286.
Frost, Hughes, and Griffin are analogous art because they are all directed toward the same field of endeavor of data integration.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Frost in view of Hughes by adding the features of disclose wherein none of the plurality of data process actions allow for content of the data within the selected data source to be changed and wherein subsequent to performing the set of actions, saving the active version copy of the structured data as a unique named database table, as disclosed by Griffin.
The motivation for doing so would have been because versioning prevents unintended changes to data and allows for reviewing of how data is changed over time.

In regards to claim 23, Frost in view of Hughes and Griffin discloses a method according to claim 21 wherein the sort action causes sorting a subset of columns within the active version copy of the structured data that are subsequently saved in the unique named database table, and wherein sorting the subset maintains non-selected columns within the unique named database table in a same record display order within the active version copy of the structured data that are subsequently saved in the unique named database table. Frost at para. 0106. Hughes at para. 0107.6
In regards to claim 28, Frost in view of Hughes and Griffin discloses a method according to claim 21, wherein any program data process is executed by the data process engine. Hughes at paras. 0030-0036.
In regards to claim 31, Frost in view of Hughes and Griffin discloses a method according to claim 21, wherein the one or more data sources includes personal computer platforms, server platforms and storage sources. Hughes at para. 0018.
In regards to claim 32, Frost in view of Hughes and Griffin discloses a method according to claim 21, wherein automatically transforming includes repositioning the structured data from one of a plurality of formats, the plurality of formats being one of a flat file, a spreadsheet, and a database table. Hughes at paras. 0034, 0061.7
In regards to claim 33, Frost in view of Hughes and Griffin discloses a method according to claim 21, wherein the data process engine supports multiple database format structures for a same source data file where the user can rapidly adjust for a particular database format structure and has an option to perform the plurality of actions. Hughes at paras. 0061; 0109.8
In regards to claim 34, Frost in view of Hughes and Griffin discloses a method according to claim 21, wherein the automatically transforming includes rapid data prototyping and table data analysis and evaluation capability, thereby allowing for users to directly access the active version copy of the structured data obtained from file sources without knowledge of data structures within the file prior to access. Frost at para. 0011.9
In regards to claim 49, Frost in view of Hughes and Griffin discloses a method according to claim 21, wherein the plurality of different database and file formats include respective database formats of a plurality of different database vendors, such that the data process engine is able to transform the copy of the structured data from any of these different database formats of the plurality of different database vendors into the active version copy of the structured data. Hughes at para. 0018.10
In regards to claim 51, Frost in view of Hughes and Griffin discloses a method according to claim 21, wherein a point and click selection process is implemented to select each of the plurality of actions and each of the one or more data sources.  Frost at para. 0062.11

Claims 22 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frost et al. (US Patent Pub 2008/0016041) (Frost), in view of Hughes et al. (US Patent Pub 2003/0030672) (Hughes) and Griffin et al. (US Patent Pub 2009/0319544) (Griffin), further in view of Dingman et al. (US Patent 6,795,868) (Dingman).
In regards to claim 22, Frost in view of Hughes discloses a method according to claim 21, but does not expressly disclose wherein the split load action causes splitting an original column in the copy of the structured data from the selected data source by specifying split columns in the selected data source, wherein corresponding split columns are included as additional columns in the active version copy of the structured data that are subsequently saved in the unique named database table, and wherein the original column in the copy of the structured data from the selected data source is maintained in the unique named database table when the unique named database table is saved.
Dingman discloses an event driven data transformation system. Dingman at abstract.  Dingman further a function that parses a street address field and returns its parts (i.e., split column into additional columns). Dingman col. 13, lines 28-31, 56-65; col. 18, lines 54-7.
Frost, Hughes, and Dingman are analogous art because they are all directed toward the same field of endeavor of data transformation.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Frost in view of Hughes by adding the feature of wherein the split load action causes splitting an original column in the structured data from the selected data source by specifying split columns in the selected data source, wherein the split columns are included as additional columns in the unique named database table, and wherein the original column of the selected data source in the unique named database table is maintained, as disclosed by Dingman.
The motivation for doing so would have been to allow for easier mapping and sorting of data.

In regards to claim 37, Frost in view of Hughes, and Griffin discloses a method according to claim 21, but does not expressly disclose wherein the step of automatically causing the data process engine to transform further comprises providing a rejects support system that automatically captures all rejected records that could not be transformed by the data process engine from a delimited flat file selected data source into a single reject table that is separate from the unique named database table and inputs as the active version copy of the structured data those accepted records that are subsequently saved as the unique named database table without alteration.
Dingman discloses a reject function that takes records from a source adds them to a separate rejected file if they cannot be transformed. Otherwise, the record is transformed and placed in the target data file. Dingman at col. 22, lines 50-8.
Frost, Hughes, Griffin, and Dingman are analogous art because they are all directed to the same field of endeavor of data management using spreadsheets and tables.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Frost in view of Hughes, and Griffin by adding the feature of wherein the step of automatically causing the data process engine to transform further comprises providing a rejects support system that automatically captures all rejected records that could not be transformed by the data process engine from a delimited flat file selected data source into a single reject table that is separate from the unique named database table and inputs as the active version copy of the structured data those accepted records that are subsequently saved as the unique named database table without alteration, as disclosed by Dingman.
The motivation for doing so would have been to detect and remove source records that could not be translated. Dingman at col. 22, lines 50-8.

Claims 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frost et al. (US Patent Pub 2008/0016041) (Frost), in view of Hughes et al. (US Patent Pub 2003/0030672) (Hughes) and Griffin et al. (US Patent Pub 2009/0319544) (Griffin), further in view of Cosic (US Patent Pub 2003/0065662).
In regards to claim 24, Frost in view of Hughes and Griffin discloses a method according to claim 21, but does not expressly disclose wherein the filter action causes filtering of a selected column within the active version copy of structured data according to a user-specified criteria that is subsequently saved in the unique named database table.
Cosic discloses allowing a user to specify columns and a condition upon which to filter the values in the selected columns. Cosic discloses that multiple columns can be selected for multi-level filtering. Cosic at Fig. 27; paras. 0279-285.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Frost in view of Hughes and Griffin by adding the feature of wherein the filter action causes filtering of a selected column within the active version copy of structured data according to a user-specified criteria that is subsequently saved in the unique named database table, as disclosed by Cosic.
The motivation would have been to generate reports based on the data contained in the selected columns with respect to selected conditions. Cosic at paras. 0279.

In regards to claim 25, Frost in view of Hughes and Griffin discloses a method according to claim 21, but does not expressly disclose wherein the one of the plurality of actions further include multiple filter actions performed on a selected column within the active version copy of the structured data that is subsequently saved in the unique name database table.
Cosic discloses that multiple columns can be selected for multi-level filtering.  Cosic at paras. 0281, 0285, 0335.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Frost in view of Hughes and Griffin by adding the feature of wherein the one of the plurality of actions further include multiple filter actions performed on a selected column within the active version copy of the structured data that is subsequently saved in the unique name database table, as disclosed by Cosic.
The motivation would have been to generate reports based on the data contained in the selected columns with respect to selected conditions. Cosic at paras. 0279.

In regards to claim 26, Frost in view of Hughes, Griffin, and Cosic discloses the method according to claim 21, further including the steps of retrieving into the active memory the saved unique named database table and subsequently performing another action, and wherein the plurality of actions further includes a name or rename column header action, and wherein the name or rename column header action allows replacing an existing column header name with a new column header name within a new active version copy of the unique named database table, and wherein saving the new active version copy requires a new unique named database table different from the unique named database table.. Dingman at col. 12, lines 46-61.12

In regards to claim 27, Frost in view of Hughes, and Griffin discloses a method according to claim 21, but does not expressly disclose wherein the name or rename column header action includes the step of renaming a column heading from the unique named database table.
Cosic discloses a universal data management interface. A user is permitted to rename columns of a database table through a graphical user interface. Cosic at Fig. 11; paras. 0251-7.
Frost, Hughes, Griffin, and Cosic are analogous art because they are directed toward the same field of endeavor of data transformation.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Frost in view of Hughes, and Griffin by adding the feature of wherein the name or rename column header action includes the step of renaming a column heading from the unique named database table, as disclosed by Cosic.
The motivation for doing so would have been to allow users more flexibility and to correct potential errors that may occur during the transformation or import process.

Claims 35, 36, 39, 43, 45, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frost et al. (US Patent Pub 2008/0016041) (Frost), in view of Hughes et al. (US Patent Pub 2003/0030672) (Hughes) and Griffin et al. (US Patent Pub 2009/0319544) (Griffin), further in view of Fisher et al. (US Patent Pub 2007/0043605) (Fisher).
In regards to claim 35, Frost in view of Hughes and Griffin discloses a method according to claim 21,
a.	for each of the plurality of actions, creating another special record in the statistics database table (Griffin at paras. 0056, 0286);
b.	thereby tracking each of the plurality of actions, and identification of the unique named database table associated with those plurality of actions. Griffin at paras. 0056, 0286.
c.	but does not expressly disclose further comprising:
i.	wherein, while performing the set of actions, statistics support system tracks each of the actions that occur in the set of actions, wherein the statistics support system tracks database and file transactions, including each instance of the plurality of actions, the tracking step including:
(1)	providing user statistics in a statistics database table having a special record format entry of each instance of the plurality of actions performed on the active version copy of the structured data;
Fisher discloses a method for tracking a user's activity by monitoring the user's actions for opening, creating or modifying a file. Fisher at abstract. Fisher further discloses creating reports on the tasks to review employee efficiency and time for completion of tasks. Fisher at para. 0043.
Frost, Hughes, Griffin, and Fisher are analogous art because they are all directed toward the same field of endeavor of data management using spreadsheets and tables.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Frost in view of Hughes and Griffin by adding the features of wherein, while performing the set of actions, statistics support system tracks each of the actions that occur in the set of actions, wherein the statistics support system tracks database and file transactions, including each instance of the plurality of actions, the tracking step including providing user statistics in a statistics database table having a special record format entry of each instance of the plurality of actions performed on the active version copy of the structured data, as disclosed by Fisher.
The motivation for doing so would have been to provide a means to monitor user activity to determine system usage and efficiency.

In regards to claim 36, Frost in view of Hughes, Griffin, and Fisher discloses a method according to claim 35, wherein the user statistics is kept in the statistics database table and will display in a database version designated by the user for processing. Fisher at para. 0022.

In regards to claim 39, Frost in view of Hughes, Griffin, and Fisher discloses a method according to claim 35, wherein the sort action causes sorting a subset of columns within the unique named database table, and wherein sorting the subset maintains non-selected columns within the unique named database table. Frost at para. 0106. Hughes at para. 0107.13
In regards to claim 43, Frost in view of Hughes, Griffin, and Fisher discloses a method according to claim 35, wherein the append action causes appending of additional data to a bottom of the unique named database table, while maintaining the integrity of the unique named database table. Hughes at para. 0107.
In regards to claim 45, Frost in view of Hughes, and Griffin discloses a method according to claim 21, but does not expressly disclose further comprising:
a.	tracking database and file transactions for tracking database records and each of the actions, the tracking step including:
i.	providing user statistics in a statistics database table having a special records format of each of the actions performed, including each instance of the actions of splitting, sorting, and filtering.
Fisher discloses a method for tracking a user's activity by monitoring the user's actions for opening, creating or modifying a file. Fisher at abstract. Fisher further discloses creating reports on the tasks to review employee efficiency and time for completion of tasks. Fisher at para. 0043.
Frost, Hughes, Griffin, and Fisher are analogous art because they are all directed toward the same field of endeavor of data management using spreadsheets and tables.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Frost in view of Hughes and Griffin by adding the features of tracking database and file transactions for tracking database records and each of the actions the tracking step including providing user statistics in a statistics database table having a special records format of each of the actions performed, providing user statistics in a statistics database table having a special records format of each of the actions performed, including each instance of the actions of splitting, sorting, and filtering, as disclosed by Fisher.
The motivation for doing so would have been to provide a means to monitor user activity to determine system usage and efficiency.

In regards to claim 46, Frost in view of Hughes and Griffin, and Fisher discloses a method according to claim 45, wherein the user statistics are kept in the statistics database table and will display a database version designated by the user for processing. Fisher at para. 0051.

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frost et al. (US Patent Pub 2008/0016041) (Frost), in view of Hughes et al. (US Patent Pub 2003/0030672) (Hughes), Griffin et al. (US Patent Pub 2009/0319544) (Griffin), and Fisher et al. (US Patent Pub 2007/0043605) (Fisher), further in view of Dingman et al. (US Patent 6,795,868) (Dingman).
In regards to claim 38, Frost in view of Hughes, Griffin, and Fisher discloses a method according to claim 35, but does not expressly disclose wherein the split action causes splitting an original column in the copy of the structured data from the selected data source by specifying split columns in the selected data source, wherein corresponding split columns are included as additional fields in the active version copy of the structured data that are subsequently saved in the unique named database table, and wherein the original column in the copy of the structured data from the selected data source is maintained in the unique named database table when the unique named database table is saved.
Dingman discloses an event driven data transformation system. Dingman at abstract.  Dingman further a function that parses a street address field and returns its parts (i.e., split column into additional columns). Dingman col. 13, lines 28-31, 56-65; col. 18, lines 54-7.
Frost, Hughes, Griffin, Fisher, and Dingman are analogous art because they are all directed toward the same field of endeavor of data transformation.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Frost in view of Hughes, Griffin, and Fisher by adding the feature of wherein the split action causes splitting an original column in the copy of the structured data from the selected data source by specifying split columns in the selected data source, wherein corresponding split columns are included as additional fields in the active version copy of the structured data that are subsequently saved in the unique named database table, and wherein the original column in the copy of the structured data from the selected data source is maintained in the unique named database table when the unique named database table is saved, as disclosed by Dingman.
The motivation for doing so would have been to allow for easier mapping and sorting of data.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frost et al. (US Patent Pub 2008/0016041) (Frost), in view of Hughes et al. (US Patent Pub 2003/0030672) (Hughes), Griffin et al. (US Patent Pub 2009/0319544) (Griffin), and Fisher et al. (US Patent Pub 2007/0043605) (Fisher), further in view of Sattler et al. (US Patent Pub 2006/0026137) (Sattler).
In regards to claim 40, Frost in view of Hughes, Griffin, and Fisher discloses a method according to claim 35, wherein the copy action allows a user to copy and paste data from the one or more specified rows or one or more specified columns of the active version copy of the structured data to an external spreadsheet file, thereby allowing performance of an additional non-fixed and non-predetermined action in the external spreadsheet file.
Sattler discloses a data selection program that allows a user to select data from a data set. The data set comprises data from a plurality of different types of systems. After selecting data, the data is presented in a data selection program window that permits a user to further interact with the returned records. A user can select desired rows and export them to an external spreadsheet file (i.e., allowing performance of an additional non-fixed and non-predetermined action in the external spreadsheet file). Sattler at Fig. 2; paras. 0014, 0022.
Frost, Hughes, Griffin, Fisher, and Sattler are analogous art because they are directed toward the same field of endeavor of data integration and management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Frost in view of Hughes, Griffin, and Fisher by adding the feature of wherein the copy action allows a user to copy and paste data from the one or more specified rows or one or more specified columns of the active version copy of the structured data to an external spreadsheet file, thereby allowing performance of an additional non-fixed and non-predetermined action in the external spreadsheet file, as disclosed by Sattler.
The motivation for doing so would have been to allow users to work on selected data in a spreadsheet with the ability to refresh data and to upload the data to the database after work has been completed. Sattler at para. 0002.

Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frost et al. (US Patent Pub 2008/0016041) (Frost), in view of Hughes et al. (US Patent Pub 2003/0030672) (Hughes), Griffin et al. (US Patent Pub 2009/0319544) (Griffin), and Fisher et al. (US Patent Pub 2007/0043605) (Fisher), further in view of Cosic (US Patent Pub 2003/0065662).
In regards to claim 41, Frost in view of Hughes, Griffin, and Fisher discloses a method according to claim 35, but does not expressly disclose wherein the filter action causes filtering of a selected column within the active version copy of structured data that is subsequently saved in the unique named database table.
Cosic discloses allowing a user to specify columns and a condition upon which to filter the values in the selected columns. Cosic discloses that multiple columns can be selected for multi-level filtering. Cosic at Fig. 27; paras. 0279-285.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Frost in view of Hughes, Griffin, and Fisher by adding the feature of wherein the filter action causes filtering of a selected column within the active version copy of structured data that is subsequently saved in the unique named database table, as disclosed by Cosic.
The motivation would have been to generate reports based on the data contained in the selected columns with respect to selected conditions. Cosic at paras. 0279.

In regards to claim 42, Frost in view of Hughes, Griffin, and Fisher discloses a method according to claim 35, but does not expressly disclose wherein the one of the plurality of actions further include a multi-step filtering of the structured data from the selected data source using, based on filtering results of the selected column of the unique named database table, another selected column of the unique named database table.
Cosic discloses that multiple columns can be selected for multi-level filtering.  Cosic at paras. 0281, 0285, 0335.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Frost in view of Hughes and Griffin by adding the feature of wherein the one of the plurality of actions further include multiple filter actions performed on a selected column within the active version copy of the structured data that is subsequently saved in the unique name database table, as disclosed by Cosic.
The motivation would have been to generate reports based on the data contained in the selected columns with respect to selected conditions. Cosic at paras. 0279.

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frost et al. (US Patent Pub 2008/0016041) (Frost), in view of Hughes et al. (US Patent Pub 2003/0030672) (Hughes) and Griffin et al. (US Patent Pub 2009/0319544) (Griffin), further in view of Wallace (US Patent Pub 2005/0179684).
In regards to claim 48, Frost in view of Hughes and Griffin discloses a method according to claim 21, wherein the plurality of different database and file formats include databases and custom delimited flat file, such that the data progress engine is able to transform the copy of the structured data from any of these different formats into the active version copy of the structured data (Hughes at para. 0018) but does not expressly disclose wherein the plurality of different database and file formats also includes comma separated value "CSV" and tab separated value "TSV".
Wallace discloses file formats for saving spreadsheet data in tab delimited or comma delimited files. Wallace at paras. 0271, 0286.
Frost, Hughes, Griffin, and Wallace are analogous art because they are all directed toward the same field of endeavor of data management through a spreadsheet interface.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Frost in view of Hughes and Griffin by adding the feature of wherein the plurality of different database and file formats also includes comma separated value "CSV" and tab separated value "TSV", as disclosed  by Wallace.
The motivation for doing so would have been because csv and tsv formatted files are easily saved from spreadsheet interfaces. Wallace at para. 0286.

Response to Amendment
Objection to claims 21, 26, 37, and 40 for Minor Informalities
Applicant’s amendment to claims 21, 26, 37, and 40 to address the minor informalities is acknowledged.  Consequently, the objection to claims 21 and 37 is withdrawn.  Although Applicant addressed some informalities noted by Examiner in claims 26 and 40, Applicant did not address all or created new informalities as noted in the objections for minor informalities set forth above.

Rejection of Claims 21-28, 31-43, 45, 46, 48, and 49 under pre-AIA  35 U.S.C 112, Second Paragraph
Applicant’s amendment to claims 21-28, 31-43, 45, 46, 48, and 49 is acknowledged.  Consequently, the rejection to claims 21, 28, 31-36, 38, 40, 43, 45, 46, 48, and 49 under pre-AIA  35 U.S.C. 112, second paragraph is withdrawn.      
However, the rejection of claims 22-27, 37, 39, 41, and 42 under pre-AIA  35 U.S.C. 112, second paragraph is maintained for the reasons set forth in the rejection above. 
Applicant argues the recited limitations are “definite and readily understandable.”  Remarks at 9.  Examiner respectfully disagrees.  First, Applicant has not addressed antecedent basis issues with regards to claims 26 and 27.  Applicant also does not address the inconsistency of the “sorting” limitations in, for example, claim 23. 
In regards to “another action” recited in claim 26, while Applicant asserts the “another action” is one of the set of data process actions recited in claim 21, “another action” is not so specific.  Examiner’s purpose in raising the issue is to clarify Applicant’s intent in reciting the limitation, which is now clear based on the filed remarks but is not clear in the cited limitation.  This issue can be remedied by amending the limitation to recite “another action of the set of actions selected by the user” or other amendment as appropriate to clarify the limitation.
In regards to the rejections based on the “unique named database table,” the issue was not with the recitation of “the unique named database table” but instead with the language of the limitations that recite “… is subsequently saved in the unique named database table.”  This recited language does not simply refer to the saving action first recited in base claim 21, which requires the saving action to be performed subsequent performing the set of actions, but could also be interpreted to mean that a “saving” action is performed after each action of the set of actions is performed.  As such, Examiner contends the limitation should be clarified to be consistent with what is required by base claim 21.
For at least these reasons, the rejection set forth in regards to 22-27, 37, 39, 41, and 42 under pre-AIA  35 U.S.C. 112, second paragraph are maintained.

Response to Arguments
Rejection of claims 21-28, 31-43, 45, 46, 48, and 49 under pre-AIA  35 U.S.C. 103(a)
Applicant’s arguments in regards to the rejections to claims 21-28, 31-43, 45, 46, 48, and 49 under pre-AIA  35 U.S.C. 103(a), have been fully considered but they are not persuasive.  Applicant arguments rely on the declaration filed 11/1/2021 under 37 CFR 1.132.  However, the declaration is insufficient to overcome the rejection of claims 21-28, 31-43, 45, 46, 48, and 49 under pre-AIA  35 U.S.C. 103(a) set forth in the Office action.  As noted in Applicant’s remarks, the declaration argues with respect to claim 21 and focuses on the Front reference.  In particular, the declaration alleges a user in Front “requires multiple complex, technical programming operations in order to implement a functioning solution for a user’s data cell processing.”  Remarks at 11.  Declaration 5-11.  Examiner respectfully disagrees.
Frost discloses the user interface of the disclosed system comprises a conventional spreadsheet application, which allows users to access data across an enterprise without having knowledge of specialized application programs, database administration, or unconventional codes or formulas to embed in the spreadsheet.  The spreadsheet’s connection with the database is essentially transparent to the user.  Frost at para. 0011.  
The declaration points to various components disclosed in Frost as evidence that “complex, technical programming” is required.  However, the implementation of these components is not part of an enterprise user’s experience but is part of the development of the system itself.  It seems Applicant is alleging a user would require knowledge of and the ability to program all of the various components of the system disclosed in Frost to use it.  However, this is clearly not the case.  As noted above, Frost discloses a user need only be able to use a conventional spreadsheet application, which most business/enterprise users would be familiar with.  
In regards to the metadata being predetermined or predefined as discussed at para. 0050 of Frost and quoted by Applicant (Declaration at 6), the paragraph expressly states the metadata is predefined prior to the time a transfer of data between the database and the spreadsheet is initiated.  Even if an end user were to take part in defining the metadata, Frost discloses the metadata generator guides a user through a graphical user interface to select the data elements that define the metadata.  Frost at para. 0050.  In other words, the user is not involved in the complex programming and development of the metadata generator, but simply uses the metadata generator and its functionality provided through a graphical user interface in which the user is guided through a metadata defining process.
For at least these reasons, contrary to Applicant’s allegations, Examiner alleges a user does not need substantial technical programming but only the ability to learn and use a graphical user interface of the system.
In regards to Hughes and Griffin, Applicant alleges they would not make up for the deficiencies in Frost and that one of ordinary skill in the art would not combine the references.
In regards to making up the deficiencies in Frost, as discussed above, the deficiencies alleged by Applicant are unpersuasive.  Both Hughes and Griffin were relied upon for particular limitations as set forth in the rejection above.  In regards to these limitations, Applicant alleges one of ordinary skill in the art would not have been motivated to combine Hughes and Griffin with Frost.  In regards to Hughes, Applicant alleges the complexity of Frost would prevent the combination due to significant programming.  Declaration at 11-12.  However, this programming is not performed by the end user but by the developer creating the system.  Therefore, Applicant’s argument is unpersuasive because it is not commensurate with the scope of the claims.  In regards to Griffin, Applicant alleges one of ordinary skill would not combine Griffin with Frost because the focus in Griffin is too narrow compared to a broader data system.  Declaration at 12.  Examiner respectfully disagrees.  Griffin discloses more than simply versioning of documents as Applicant alleges.  On the contrary, Griffin discloses an entire platform for data management.  Griffin at para. 0030.  
For the reasons above, the declaration refers only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
Furthermore, the statements amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Consequently, the rejection to claims 21-28, 31-43, 45, 46, 48, and 49 under pre-AIA  35 U.S.C. 103(a) is maintained.


Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Novak et al. (US Patent 6,393,419) discloses a system and method for multipoint database synchronization to avoid data corruption where modifications made by a client are stored locally to the client until updated to the database.
Pajak et al. (US Patent 5,388,196) discloses a system and method for shared access to a database where modifications are made to a local instance until the changes are updated to the database.
Lau et al. (US Patent Pub 2002/0128862) discloses a system and method for data representation management in a database.  In this system, utilizes a copy of the data on a secondary storage to allow for manipulation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The user can access any database across the enterprise (i.e., select a data source) and its data is transformed from the database format (i.e., having one of the plurality of different database and file formats) into the spreadsheet format using the predefined metadata. Here, the data is imported into a spreadsheet, which is interpreted as the active version copy of the structured data.
        2 The spreadsheet interface allows a user to analyze data and write to the data, which can be reflected back to the data source.
        3 Frost discloses sorting and filtering functions that can be selected by the user. These functions are part of the system (i.e., one of the plurality of data process actions) and can be used by the user to manipulate the data.
        4 The user does not need knowledge of programs, codes, formulas. Therefore, it is interpreted that user programming is not necessary or permitted.
        5 Users access the data through a user interface of a conventional spreadsheet application.  Therefore, it is interpreted that the selected actions are not modified, deleted, or added by the user because the functionality of the application is already defined.
        6 A user can add a row or column (i.e., append additional data) without affecting the integrity of the table.
        7 Hughes discloses the source can be any type of data source in any format and can transformed to match the structure of the data required by the end user (i.e., repositioning the structured data).
        8 The user can retrieve data from any source of any format and transform it into a desired format (i.e., rapidly adjust data format structure).
        9 A user need not know the structure of the data source before accessing it.
        10 Data source can be anything from an internet resource, to a database, to a text file (i.e., a flat file), thus any vendor would be supported
        11 Frost provides a GUI with graphical elements where a user utilizes a mouse to “click” for making selections.
        12 Dingman discloses a user can determine if a header record exists when parsing a delimited flat file and allows a user to create headers if there isn't one.
        13 A user can add a row or column (i.e., append additional data) without affecting the integrity of the table. The limitation is not specific as to how the columns are sorted with respect to each other or if the data within the columns are sorted. Here, Hughes, at least discloses allowing a user to arrange the data in columns as desired (i.e., sorting a subset of columns ...). Those columns untouched by the user are interpreted as unchanged (i.e., sorting . maintains non-selected columns).